DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 
Response to Amendment
	The amendments on 12/22/2021 have been entered.  The 103 rejection on claims 1, 2, 4, and 6-10 have been withdrawn due to claim amendments.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 USC 102 or 103 would be improper.

, the closest prior art Potin et al. US 6,788,442 teaches 
	a display device (figure 3; column 5, lines 40-42 teaches a helmet viewfinder, the imager, which is not shown, comprises, a screen for example the screen of a cathode-ray tube or a liquid crystal screen.  The screen may also be formed, for example, by a section of a bundle of optical fibers or a slide or the screen of a light intensifier tube.  An image having any surface is displayed on the screen 20 of the imager represented by its tangent plane.  The image provided by the imager may be plane, spherical or even have some other shape.  The paths of the light rays from the screen 20 of the imager up to the user’s eye 3), comprising,
	along an optical path of image light emitted from an image light generating device (screen of imager 20; column 5, lines 59-60 teaches light rays emanating from the screen 20 of the imager),
	a first optical unit (relay optic 29);
	a second optical unit (diffractive mirror 21) that includes:
	a first diffraction element (21);
	a third optical unit (1st or 3rd lens in power group 22); and
	a fourth optical unit (mirror 1), wherein,
	the correction optical system (as a whole 22) has a light incident/emission surface on which the image light from the first optical unit (29) is incident and which the image light diffracted by the first diffraction element (29 to 21 and then 1st or 3rd lens in power group 22) emits toward the third optical unit (1st or 3rd lens in power group 22).
	Potin in view of Banbury US 4,927,234 teaches and render obvious a fourth optical unit that includes a second diffraction element, a first diffraction angle of the image light at the first diffraction element is different from a second diffraction angle of the image light at the second 
	However, regarding claim 1, the prior art Potin and Banbury taken either singly or in combination fails to anticipate or fairly suggest a display device including the specific features where a correction optical system provided along the first diffraction element; the correction optical system includes, a first side closer to the second diffraction element, and a second side closer to the image light generating device such that a thickness of the second side is thinner than a thickness of the first side, in combination with all other claimed limitations of claim 1.
	With respect to claims 2, 4, and 6-12 this claim depends on claim 1 and is allowable at least for the reason stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Takeyama US 20020039232
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872